DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

Allowable Subject Matter
	Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the closest known prior art, i.e., Choi et al. (US 2020/0105177 A1), Lee et al. (US 2008/0036715 A1), Oh et al. (US 2020/0090596 A1), Yeo et al. (US 2010/0156866 A1), Fan et al. (US 2020/0279533 A1), Nambi et al. (US 2014/0198093 A1) and Oniki (US 2012/0162289 A1) , alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a processing circuit, coupled with the storage element, configured to provide a switching signal to the backlight driving chip so that the backlight driving chip enables a backlight module according to the switching signal, wherein a frequency of the switching signal is set according to the predetermined vertical refresh rate, wherein if the processing circuit has not received a vertical refresh starting pulse for more than a predetermined frame time corresponding to the predetermined vertical refresh rate, the processing circuit increases the frequency of the switching signal”.
As to claims 2-7, they depend from claim 1 and are allowed at least for the same reason above.
As to claim 8, it differs from claim 1 only in that it is the display device comprising the control chip of claim 1.  It recites the similar limitations as in claim 1, and is allowed for the same reason above.
claims 9-14, they depend from claim 8 and are allowed at least for the same reason above.
As to claim 15, it differs from claim 1 only in that it is the driving method performed by the control chip of claim 1.  It recites the similar limitations as in claim 1, and is allowed for the same reason above.
As to claims 16-20, they depend from claim 8 and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on Monday through Friday at 09:30 AM ~ 06:30 PM EST..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

Mar. 12, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692      



***